Citation Nr: 1307890	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  08-34 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right hip snapping syndrome.

2.  Entitlement to an initial rating greater than 10 percent for right hip snapping syndrome.

3.  Entitlement to an initial rating greater than 10 percent for adjustment reaction prior to March 20, 2012, and greater than 30 percent thereafter. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 2003 to June 2007.  He is the recipient of the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of November 2007 and January 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In its November 2007 decision, the RO awarded the Veteran service connection for both a right hip snapping disorder and for adjustment reaction, and assigned respective noncompensable (zero percent) and 10 percent disability ratings, effective June 17, 2007.  Subsequently, in its January 2008 decision, the RO denied the Veteran's service-connection claim for a low back disability.  The Veteran timely disagreed with these assigned initial ratings, as well as with the denial of his low back claim, and perfected an appeal as to all three issues.

During the pendency of the appeal, the RO increased the Veteran's right hip disability rating from 0 to 10 percent, effective the date of the Veteran's original claim for service connection, June 17, 2007.  See October 2008 rating decision.  In an October 2012 decision, the RO increased the Veteran's adjustment disorder rating from 10 to 30 percent, effective March 20, 2012.  The Veteran did not express satisfaction with these determinations, and his claims for higher initial ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the Milwaukee RO in July 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In March 2012, the Board remanded the Veteran's appeal for additional evidentiary development.  Such was achieved, and the Appeals Management Center (AMC) readjudicated the Veteran's claims in an October 2012 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

The Veteran's claim for a higher initial rating for his service-connected adjustment reaction is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's current lumbar spine disability (lumbar strain) is related to his active service or to a service-connected disability. 

2.  The evidence of record demonstrates that the Veteran's right hip snapping syndrome currently manifests in pain and limitation of motion of the right hip to 110 degrees in flexion, and to 25 degrees in adduction and evidence does not show that the Veteran's right hip snapping syndrome is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  A lumbar spine disability (lumbar strain) is not proximately due to or the result of a service-connected disability, and was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).

2.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's right hip snapping syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 5253 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted in the Introduction above, the Board remanded the Veteran's right hip and low back claims to the AOJ in March 2012 for additional evidentiary development.  In particular, the Board instructed the AOJ to obtain all of the Veteran relevant VA treatment records from the Milwaukee VA medical center (VAMC) for the period beginning in May 2008.  After obtaining such records, the AOJ was to schedule the Veteran for VA examinations to determine the current nature and severity of his service-connected right hip disability, and the nature and etiology of his claimed low back disability.  Finally, the AOJ was to readjudicate each of the Veteran's claims. 

In March 2012, the AOJ obtained the Veteran's updated VA treatment records dating from May 2008 and associated them with the Veteran's electronic claims folder, as maintained on the Virtual VA system.  More recent treatment reports dating through August 2012 were uploaded in September 2012.  

The Veteran appeared for his scheduled VA hip and back examinations in April 2012.  VA examiner Dr. F.S. generated two examination reports that were responsive to the Board's specific questions regarding the current severity and etiology of the Veteran's hip and back disabilities respectively.  As noted above, the AMC readjudicated the Appellant's claims in an October 2012 SSOC.

Based on the foregoing, the Board finds compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

With respect to the Veteran's right hip claim, the Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  As such, because service connection for the Veteran's right hip snapping syndrome has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to a higher initial evaluation for this disability are fully satisfied, and any defect in the notice is not prejudicial.           See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (noting that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  In any event, the RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his original right hip claim in an August 2007 letter.  

In the same August 2007 letter, the RO also provided the Veteran adequate notice under the VCAA and Dingess specific to his service-connection claim for a low back disability.  Subsequently, in January 2008, the RO adjudicated this claim in the first instance, and the Veteran filed a timely appeal as to the RO's determination.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his right hip and low back claims.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA treatment records, and his own lay statements and testimony have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the Veteran's right hip or low back claims.  
The Board is also unaware of any such outstanding evidence.  

With respect to the VA examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's right hip and low back claims.  

The Veteran recently appeared for VA hip and spine examinations in April 2012, and the respective examination reports by Dr. F.S. are of record.  The Veteran previously appeared for a general medical examination in September 2007, and the corresponding report by VA nurse practitioner A.A.K. is also of record.  The April 2012 and September 2007 examination reports reflect that each examiner was aware of the Veteran's pertinent medical history, recorded the Veteran's current complaints, conducted appropriate examinations, and rendered appropriate findings and diagnoses consistent with the other evidence of record.  Notably, Dr. F.S.'s recent opinions were responsive to the Board's inquiries outlined in its March 2012 remand.

The Veteran's representative has asserted the Veteran's original September 2007 VA examination was inadequate because the examiner allegedly performed a "very cursory" examination.  See July 2011 hearing transcript (Tr.) at 4.  However, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding VA medical examiners are presumed competent in the absence of clear evidence to the contrary); see also Hilkert v. West, 12 Vet. App. 145 (1999).  The Board has carefully reviewed the September 2007 examination report, as well as the examiner's December 2007 Addendum, and finds the examination was thorough and adequate for adjudicatory purposes as it pertained to assessments of the Veteran's right hip and low back.  Although the September 2007 VA examiner did not specifically state at which degree the Veteran's pain began on range of motion or repetitive motion testing of his hip, the examiner did note that the Veteran himself denied pain in any joint prior to the examination, and that the Veteran appeared protective when asked to rotate his right hip, but was able to perform external rotation to 60 degrees, and internal rotation to 40 degrees without pain.   See September 2007 VA examiner's report at 4-5.  Based on the Veteran's more recent July 2011 testimony, the Board scheduled the Veteran for new spine and hip examinations in pertinent part to obtain a more current understanding of the severity of the Veteran's right hip disability, and to clarify whether the Veteran has a current lumbar spine disability that was related to service, or caused or aggravated by his service-connected hip, the results of which were documented in the above-referenced April 2012 examination reports.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned set forth the issues to be discussed at the hearing and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims, to include the Veteran's outstanding VA treatment records.  He also specifically focused on the elements necessary to substantiate the Veteran's service-connection claim on either a direct or secondary basis, and his questions elicited testimony specific to the current nature and severity of the Veteran's right hip snapping syndrome.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that consistent with Bryant, the undersigned complied with the duties set forth in 
38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claims based on the current record.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  
The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were nonprejudicial to the Veteran.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2012).  

Entitlement to service connection for a low back disability

Legal criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.   § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012).

To establish service connection a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For certain chronic disabilities identified under 38 C.F.R. § 3.309(a), direct service connection may alternatively be established based on a finding of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of another service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran claims entitlement to service connection for a low back disability, and has advanced two theories of entitlement.  First, the Veteran asserts that his back disability had its onset in service, or is otherwise related to service.  In the alternative, the Veteran asserts that his disability was either caused or aggravated by his service-connected right hip snapping syndrome.  The Board will address both theories of entitlement below.

The Veteran was diagnosed with myofascial pain of the right back upon examination at the VA in September 2007.  X-rays taken at the time showed normal alignment of the vertebral bodies without subluxation or fracture, normal bony mineralization, without evidence of spondylolysis or abnormal normality of the sacrum.  See September 2007 VA general medical examination report at 5-6.  Notably, the same VA examiner clarified in a subsequent December 2007 Addendum Report that the diagnosis of myofascial pain should be disregarded, and that the Veteran "does not have a back condition per se, by history or examination."  See September 2007 VA examiner's December 2007 Addendum Report.
Ongoing VA treatment records document the Veteran's complaints of back pain, but similarly do not include an actual diagnosed disability.  While one VA physician observed an "increased lumbar lordotic curve" at a February 15, 2008 VA Lumbar Spine Evaluation, she did not diagnose the Veteran with a specific lumbar spine disability.  

Upon examination in April 2012, another VA examiner specifically answered "no" when asked if the Veteran has, or ever had a thoracolumbar spine (back) condition, and arthritis was not observed on x-ray.  Significantly however, at the end of the examination report, the April 2012 VA examiner did in fact note a diagnosis of "lumbar strain."  See April 2012 VA examiner's spine examination at 10.  Although symptoms such as pain alone, without a diagnosed related medical condition, do not constitute a disability for which service connection may be granted [see Sanchez-Benitez v. West, 13 Vet. App. 282 (1999)], the Board resolves all doubt in the Veteran's favor and finds that the April 2012 VA examiner's diagnosis of "lumbar strain" constitutes probative evidence of a current low back disability.  As such, current disability is demonstrated by the record, and element (1) of both Shedden and Wallin is satisfied.  

With respect to element (2) of Shedden, in-service disease or injury, the Board notes that the Veteran's service treatment records include no indication that the Veteran complained of, or sought treatment for low back pain during service.  The Veteran recalls no specific trauma to his back during his active duty service, to include during combat operations, but asserts that "lots of running and jumping started his back pain."  See April 2012 VA examiner's spine report at 1.  Notably, just one month following his separation from service, the Veteran sought treatment for back pain at the VA, and reported that his pain started two years prior while in service, "secondary to jumping out of planes."  See July 25, 2007 VA Primary Care Student Note.  The Veteran is competent to attest to experiencing back pain and jumping from airplanes in service [see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007)], and the Board finds no reason to call the credibility of the Veteran's assertions into question.  As such, the Board finds that Shedden element (2), in-service disease or injury, is also satisfied.  

In light of the fact that the RO awarded the Veteran service connection for right hip snapping syndrome in a November 2007 rating decision, Wallin element (2) is satisfied as well.

With respect to crucial element (3) of both Shedden and Wallin [requiring evidence of a link between the Veteran's current low back disability and his active duty service or his service connected disability respectively] the Board notes that there is only one medical opinion of record addressing the etiology of the Veteran's diagnosed low back disability.  As noted above, the April 2012 VA examiner is the only medical professional of record that diagnosed the Veteran with an actual low back disability for which service connection may be granted-namely, a lumbar strain.  Upon review of the record and after examination of the Veteran, the April 2012 VA examiner specifically determined that the Veteran's lumbar strain is "less likely as not related to his service or service connected [hip] condition," and that it is also "less likely as not that his [l]umbar strain is aggravated by his service or service connected [hip] condition."  By way of rationale, the examiner pertinently indicated that the Veteran's lumbar strain is a "temporary musculo-skeletal injury," and that the Veteran's current back pain is related to some recent activities many years after the completion of his service in 2007.  See April 2012 VA examiner's spine report at 10.  

Crucially, the April 2012 VA examiner's medical opinion is the only medical opinion of record addressing the etiology of the Veteran's diagnosed lumbar strain.  The Board recognizes that prior VA treatment reports have indicated that the Veteran's back hurts with his hip pain, and that the "degree of back pain is directly related to degree of hip pain" [see September 5, 2007 Persian Gulf Registry Examination], but such observations do not establish a positive link between the Veteran's currently-diagnosed lumbar sprain and his service-connected right hip disability through a specific showing of causation or aggravation.  Indeed, such observations simply demonstrate that both the Veteran's hip and back pain can occur simultaneously and can be of similar severity.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim, and against the reasoned conclusions of the April 2012 VA examiner; he has not done so.  See 38 U.S.C.A. § 5107(a) (stating that it is a claimant's responsibility to present and support a claim for VA benefits). 

Notably, the Veteran asserts that he has experienced symptoms of low back pain in service, and continuously since service to the present day.  See, e.g., July 2011 hearing Tr., at 13 (indicating that his back problem started during service).  As noted above, the Veteran is certainly competent to attest to such observable symptomatology, and the Board in no way doubts the credibility of the Veteran's observations.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As found by the Federal Circuit, while 38 C.F.R. § 3.303(b) does allow for the establishment of service connection on a direct basis through a showing of continuity of symptoms, service-connection based on this theory may only be awarded for certain disabilities designated as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429, at *6 (Fed. Cir. Feb. 21, 2013).  Because "lumbar strain" is not listed as a chronic disability under 38 C.F.R. § 3.309(a), under Walker, this alternate method for establishing service connection under 38 C.F.R. § 3.303(b) is not for application.

The Board additionally recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  Crucially however, the resolution of the key issue in this case-namely, whether the Veteran's underlying lumbar spine disability is related to active duty service, or was caused or aggravated by his service-connected hip disability-falls outside the realm of common knowledge of a lay person.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The record does not reflect that the Veteran has had the education, training, or experience to qualify him to offer medical opinions, such as the etiology of his lumbar strain.  38 C.F.R. § 3.159(a)(1) (2012).

Based on the evidence and analysis discussed above, the Board finds that element (3) of both Shedden and Wallin remain unsatisfied, as the probative evidence of record is against a finding that a relationship exists between the Veteran's current lumbar strain and his period of active duty service, or that the Veteran's lumbar strain was caused or aggravated by his service-connected right hip disability.  As such, the Veteran's service-connection claim for a low back disability is denied on both a direct and secondary basis as the preponderance of the evidence is against this issue.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Entitlement to an initial rating greater than 10 percent for right hip             snapping syndrome

Legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (recognizing that a disability rated under an analogous rating code will not show all objective criteria of the analogous rating).

The Veteran's service-connected right hip snapping syndrome has been rated 10 percent disabling from the effective date of service connection, June 17, 2007 to the present day.  Although the Veteran has never exhibited right hip arthritis on x-ray, the RO awarded a minimum compensable 10 percent rating based on a showing of painful motion of the right hip.  See October 2008 rating decision at 3; see also 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (clarifying that the scope of 38 C.F.R. § 4.59, which discusses painful motion, is not limited to arthritis claims).

The Veteran's hip disability has been rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2012) [limitation of flexion of the thigh].  As the medical evidence of record demonstrates the presence of some limitation of motion, the Board will analyze whether a disability rating greater than 10 percent may be awarded under Diagnostic Code 5252, as well as 5253 [impairment of the thigh, contemplating limitation of adduction and rotation].  

As suggested by the Veteran's representative at the July 2011 hearing, the Board has considered whether diagnostic codes other than those referenced immediately above may be more appropriate or more advantageous to the Veteran in this case.  

The Board finds that Diagnostic Code 5250 [ankylosis of the hip], which allows for a disability rating of up to 90 percent, is not for application in this case, as the medical evidence of record clearly shows that the Veteran's right hip is not ankylosed at any level.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Although the Veteran's right hip disability does manifest in some limitation of motion, it is not fixed without motion at any degree or angle, and the Veteran does contend as much.  See April 2012 VA examiner's hip report at 2-6.

In addition, Diagnostic Code 5251 [limitation of extension of the thigh] would not avail the Veteran of a higher rating because the maximum assignable disability rating available under that code is 10 percent, and a 10 percent rating has already been in effect for the Veteran's right hip disability at all times during the period under review.

Diagnostic Codes 5254 [hip, flail joint] and 5255 [impairment of the femur] are also not for application in this case because the medical evidence of record shows that the Veteran does not have flail joint, and that fracture of the shaft or anatomical neck of the femur with nonunion, fracture of the surgical neck of femur with false joint, or malunion or nonunion of the femur does not exist.  See April 2012 VA examiner's hip report at 7.  Indeed, in light of the Veteran's representative's suggestion that the Veteran's hip disability be rated as analogous to malunion of the femur [see the July 2011 hearing Tr. at 6], VA specifically asked the April 2012 VA examiner if any such malunion existed.  This examiner found no such symptomatology, and the evidence of record does not suggest that the Veteran's snapping syndrome manifests in symptoms that would equate to malunion of the femur.   

Finally, the Board notes that recent VA treatment records have suggested that the Veteran's current right hip pain may actually be muscular in origin.  See July 12, 2012 VA Orthopedic Surgery Resident Note (noting that following an intra-articular injection of steroid and anesthetic in the right hip, the Veteran had no change in symptoms at all, and upon examination, pain, tenseness and tenderness of the pyriformis muscles was present, suggesting that his pain could be from the pyriformis in origin).  

As such, the Board has considered rating the Veteran's disability under the schedule of ratings for muscle injuries, in particular 38 C.F.R. § 4.73, Diagnostic Code 5318 [Group XVII, which includes the pyriformis muscle].  Under this code, a disability rating greater than 10 percent requires muscle injury that is "moderately severe" [20 percent] or "severe" [30 percent] in degree.  Significantly, 38 C.F.R. § 4.56(c) identifies the "cardinal signs and symptoms" of muscle disability as "loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement."  Further 38 C.F.R. § 4.56(d)(3) defines the type of injury, history and complaint, and objective findings required for a "moderately severe" classification, which include a history of complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c), and objective findings of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side on palpation, and positive evidence of impairment as shown by tests of strength and endurance compared with the sound side.    

After review of the medical and lay evidence of record, the Board finds that even if the diagnostic codes for rating muscle injuries were applicable in this case, they would not avail the Veteran of a rating greater than the currently assigned 
10 percent rating.  As noted above, to achieve a disability rating greater than 
10 percent under Diagnostic Code 5318, muscle disability of at least "moderately severe" degree must be demonstrated.  At the Veteran's April 2012 VA examination, the Veteran pertinently exhibited "normal strength" in hip flexion, hip abduction, and hip extension on the left and right.  He used no assistive devices for ambulation, and took no medication for hip pain.  See April 2012 VA examiner's hip report at 2, 6.  An April 23, 2012 VA MRI report indicated that the Veteran's "adductor and piriformis muscles are intact."  While subsequent treatment reports do note the presence of pain on palpation of the Veteran's pyriformis muscle, no objective findings of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side on palpation.  In light of the foregoing, the Board finds "moderately severe" muscle disability is not shown by the evidence of record.  In the same vein, no objective findings showing "severe" disability of the muscles [to include muscles swelling and hardening abnormally in contraction, with severe impairment of function during tests of strength, endurance and coordination, or the presence of scattered foreign bodies (signifying the explosive effect of a missile), adhesion of a scar to one of the long bones or pelvis, diminished muscle excitability to pulsed electrical current, visible or measurable atrophy, or adaptive contraction of an opposing group of muscles] are noted in the record.  In sum, although the Veteran's current hip disability may indeed have some muscular involvement, as suggested by recent VA physicians above, the evidence of record demonstrates that muscular disability of "moderately severe," or "severe" degree is not warranted in this case, and a rating higher than 10 percent is not warranted under the rating schedule for muscle injuries, and in particular Diagnostic 
Code 5318.

Thus, the Board concludes that Diagnostic Codes 5252 and 5253 are the most appropriate for rating the Veteran's right hip snapping syndrome.  

The Board adds that when evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).


Under Diagnostic Code 5252, the following levels of disability are included:

	Thigh, limitation of flexion of:
		40% - Flexion limited to 10 degrees
		30% - Flexion limited to 20 degrees
		20% - Flexion limited to 30 degrees
		10% - Flexion limited to 45 degrees
See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2012).

Under Diagnostic Code 5253, the following levels of disability are included:

	Thigh, impairment of:
		20% - Limitation of adduction of, motion lost beyond 10 degrees
		10% - Limitation of adduction of, cannot cross legs
		10% - Limitation of rotation of, cannot toe-out more than 15 degrees

See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2012).

Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Schedular rating

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Applying the findings of the Veteran's examinations of record to the rating criteria for hip disabilities, the Board concludes that the Veteran's overall disability picture is most nearly approximated by the currently assigned 10 percent for the Veteran's right hip snapping syndrome at this time.  38 C.F.R. § 4.7 

As noted above, to warrant the assignment of a 20 percent rating under Diagnostic Codes 5252 or 5253, hip flexion must be limited to 30 degrees, or adduction must be lost beyond 10 degrees.

The Veteran appeared for a VA general medical examination in September 2007.  The September 2007 VA examiner pertinently noted that the Veteran was able to perform full range of motion of the right hip with flexion to 125 degrees, adduction to 25 degrees and abduction to 45 degrees.  Although the Veteran walked from the examination room holding his hand "protectively" on the right lateral thigh, the Veteran specifically denied pain in any joint prior to the examination, and was able to perform external rotation to 60 degrees, and internal rotation to 40 degrees without pain.  See September 2007 VA examiner's report at 4-5.  

The Veteran's ongoing treatment records dating from 2008 to 2012 demonstrate continued treatment for right hip pain, and in particular increased pain with increased activity [see, e.g., March 28, 2008 VA Physical Therapy Outpatient Note], but fail to show any decreased ranges of motion in flexion or adduction of such severity to warrant the assignment of a 20 percent rating.  

Recently, upon examination in 2012, the Veteran achieved right hip flexion to 
135 degrees without pain, and adduction to 30 degrees without pain.  The VA examiner did note that the Veteran exhibited pain on motion at 15 degrees of extension, and when passing 35 degrees of internal rotation and 45 degrees of external rotation.  See April 2012 VA examiner's hip report at 2.  

Following this examination, in May 2012, the Veteran again reported to VA for outpatient care.  He was in no acute distress, and was ambulating without an antalgic gait.  The VA physician indicated that the Veteran was able to flex his right hip actively up to "probably 110 degrees with ease," and that he had "no pain with internal and external rotation with hip flexion."  See May 3, 2012 VA Orthopedic Surgery Resident Note.

On physical examination in July 2012, the Veteran exhibited "no pain with range of motion of his hip, with flexion, internal rotation, and adduction . . . ."  Subsequently, an August 2012 VA physician found the Veteran to have "fairly normal hip motion," except for increased rotation inward.  See July 12, 2012 and August 9, 2012 VA Orthopedic Surgery Resident Notes respectively.

Based on the above identified ranges of motion, it is clear that the Veteran has not exhibited limitation of motion of the right hip to 30 degrees of flexion or 10 degrees of adduction at any time during the period under review for the assignment of a 
20 percent disability rating under Diagnostic Codes 5252 or 5253 respectively.  In turn, the Veteran also has not exhibited limitation of motion of the right hip to 20 or 10 degrees for the assignment of 30 or 40 percent ratings under Diagnostic Code 5252.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding of DeLuca.  However, an increased evaluation for the Veteran's thoracolumbar spine disability is not warranted on the basis of functional loss due to pain, weakness or fatigability in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating and no higher.  

In this regard, the Board observes that the Veteran has complained of right hip pain, hip snapping, clicking, and grinding, fatigue and weakness to VA and to his medical examiners, especially when running, on numerous occasions throughout the appeal period.  The Board finds the Veteran's descriptions of his own hip symptomatology both competent and credible.  Nevertheless, as shown above, each of the range of motion measurements of record demonstrate that the Veteran is able to regularly achieve at the very least 110 degrees of hip flexion, and 25 degrees of adduction with or without pain, which well exceeds the maximum range of 30 degrees of flexion and 10 degrees of adduction considered for a 20 percent rating under Diagnostic Codes 5252 and 5253 above.  

The Board adds that at his September 2007 examination, the Veteran's gait was strong and steady without an assistive device.  He had an audible click of his right hip that "did not affect his ability to walk on flat surface, perform heel and toe walking, run in place, one-leg-hops, or full squat."  See September 2007 VA examiner's report at 4-5.  Although the Veteran reported increased pain with increased activity to VA physicians in March 2008 [see March 29, 2008 VA Physical Therapy Outpatient Note], in April 2008, the Veteran noted that he has no pain when walking, no pain with sleeping, and it is only when running when clicking or catching in the hip occurs.  See April 1, 2008 VA Orthopedic Surgery Outpatient Note.  More recently, the April 2012 VA examiner specified that the Veteran was able to perform repetitive use testing with three repetitions, and did not exhibit additional limitation in range of motion of the hip and thigh following repetitive use testing.  The examiner identified no functional loss and/or functional impairment of the hip and thigh.  See April 2012 VA examiner's hip report at 4-5.  As noted above, in May 2012, the Veteran was in no acute distress and ambulated without an antalgic gait.  See May 3, 2012 VA Orthopedic Surgery Residence Note.

Thus, while it is clear that the Veteran experiences some functional loss due to his right hip pain and weakness, such loss does not closely approximate the criteria contemplated by the assignment of a higher disability rating [20 percent or greater] under 38 C.F.R. §§ 4.40  and 4.45.  

In sum, the evidence of record does not demonstrate that the overall disability picture exhibited by the Veteran's service-connected right hip snapping syndrome warrants a disability rating higher than 10 percent at any time during the period under review, from the effective date of service connection, June 17, 2007 to the present day.  38 C.F.R. §§ 4.3, 4.7  As such, the assignment of an initial rating greater than 10 percent is not warranted on a schedular basis, and staged ratings are not for application. 

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right hip snapping syndrome.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the evidence demonstrates that the Veteran's right hip is manifested by pain and limitation of motion to at the very least 110 degrees in flexion and 25 degrees in adduction.  The Veteran's reports of increased pain are considered competent, credible and probative and they support the currently assigned 10 percent evaluation which contemplates painful motion.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, 
the second and third questions posed by Thun become moot.

The Board wants to make clear that it no way doubts that the Veteran's right hip disability at times causes significant pain and limitation of motion, requiring physical therapy, as demonstrated in the Veteran's ongoing VA treatment records.  Crucially however, there is nothing in the record to indicate that the Veteran's service-connected right hip disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Significantly, the record does not reflect that the Veteran's service-connected right hip snapping syndrome renders him unable to secure or follow a substantially gainful occupation, and the Veteran has not alleged as much.  Indeed, the Veteran specifically testified that he is not working at this time because he is a full-time student.  See July 2011 hearing Tr. at 9-10.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.


ORDER

Service connection for a lumbar strain (claimed as a low back disability) is denied.

Entitlement to an initial rating greater than 10 percent for the Veteran's service-connected right hip snapping syndrome is denied.

REMAND

After reviewing the entire records, the Board finds that additional development is warranted, for reasons explained immediately below, to address the merits of the Veteran's remaining service connection claim and to ensure that he receives all consideration due to him under the law..  See 38 C.F.R. § 19.9 (2012).  

In November 2007, the RO awarded the Veteran service connection for adjustment reaction related to the Veteran's in-service combat experiences.  During his current appeal for a higher initial rating, the Veteran appeared at a VA mental disorder examination on March 20, 2012.  The March 2012 VA examiner diagnosed the Veteran with "adjustment disorder with anxiety, chronic," and also identified features and symptoms of posttraumatic stress disorder (PTSD), but "at a level of less than expected severity for a diagnosis of PTSD."  The examiner pertinently added that "[s]ymptom severity increases or a change in the impact of symptoms on areas of social or occupational functioning would warrant further examination as to whether the Veteran's diagnosis would be then better described by a diagnosis of PTSD." 

Notably, the March 2012 examiner could not differentiate which mental health symptoms were attributable to the Veteran's observed diagnoses [either adjustment disorder or anxiety (with PTSD features)] without resort to speculation "[d]ue to the interaction and shared variance between symptoms."  See March 2012 VA examiner's report at 2-3.  Ultimately, the examiner assigned the Veteran a GAF score of 61, and concluded that that the Veteran exhibited some difficulty in social and occupational situations, "but has meaningful relationships and is generally functioning pretty well."  See id. at 9.  

Nine days after this examination, the Veteran sought psychiatric outpatient treatment at the Milwaukee VAMC.  After interview and examination of the Veteran, VA psychologist W.G.L. diagnosed the Veteran with chronic PTSD and assigned a GAF score of 59.  Dr. W.G.L. indicated that the Veteran had met the criteria for a PTSD diagnosis, and "appears to under-report symptom intensity," which may be related to emotional numbing.  See March 29, 2012 VA Psychology Outpatient Note.  

A May 3, 2012 VA therapy note documents that the Veteran presented with subclinical PTSD symptoms.  The Veteran specifically reported that such symptoms were "increasingly impacting his life and functioning."  The Veteran indicated that he was feeling isolated or cut off from other people "quite a bit."  When asked if he felt emotionally numb or unable to have loving feelings, he responded, "extremely."  Subsequently on May 23, 2012, the Veteran reported to a VA social worker that his best friend committed suicide over the weekend, and he felt "minimal distress related to the loss."  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  In this case, the Board finds that a medical examination assessing the current severity of the Veteran's adjustment reaction disability [and any other related mental disabilities] is necessary to adequately decide this claim.  Indeed, the above-referenced medical professionals have already determined that PTSD features cannot be distinguished from the Veteran's adjustment disorder diagnosis, and the Veteran has competently described feeling that his overall disability picture has increasingly impacted his life and functioning beyond the ways described at the Veteran's last March 2012 VA examination-in particular, in his abilities to experience and show emotion.  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  Send the Veteran a letter requesting that he identify any additional medical treatment he has received for his mental health disability or disabilities.  After securing any necessary authorization or medical releases, request and obtain those identified records that are not already associated with the claims folder following the procedures in 38 C.F.R. § 3.159.  If the Veteran identifies treatment at a VA facility, corresponding VA treatment records must also be obtained.  If any records are unavailable, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the development described in Paragraph (1) above, schedule the Veteran for a VA examination with a psychiatrist to determine the current degree of severity of his service-connected adjustment reaction.  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Upon interview and examination of the Veteran, the examiner should clarify the Veteran's diagnosis or diagnoses.  If any disabilities other than adjustment reaction are diagnosed, to include PTSD, the examiner should determine whether such disabilities are as likely as not (50 percent or greater probability) related to the Veteran's active duty service, or are as likely as not caused or aggravated beyond their natural progression by the Veteran's service-connected adjustment disorder.  

The examiner should then identify all current manifestations of the Veteran's mental health disability or disabilities.  If possible, the examiner should differentiate which symptoms are attributable to which disabilities.  If such differentiation is not possible, as was suggested by the March 2012 VA examiner, this should be made clear with an explanation as to why this is so.  The examiner should then provide an opinion concerning the current degree of social and occupational impairment due to the Veteran's service-connected adjustment disorder and any mental disability considered to be caused or aggravated by this adjustment disorder, or any other service-related mental disability identified.  The examiner should provide a global assessment of functioning score (GAF) with an explanation of the significance of the score assigned.  A complete rationale should be provided for all expressed opinions.

3.  Finally, following the completion of the foregoing, and after undertaking any other development it deems necessary, review all the evidence of record (to include any and all relevant evidence added to the Veteran's electronic claims folder, as maintained with the Virtual VA system) and readjudicate the Veteran's initial rating claim for service-connected adjustment disorder.  If the claim is denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


